IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00407-CR

MICHAEL EDWARD STRICKLAND,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                          From the 82nd District Court
                              Falls County, Texas
                             Trial Court No. 8033


                                      ORDER


      We dismissed Michael Edward Strickland’s appeals for want of prosecution on

June 25, 2015. Strickland’s appellate briefs had not been filed and after warning him by

letter dated June 3, 2015, we determined the appeals were not taken with the intention

of pursuing them to completion but instead taken for the purpose of delay.

      On June 26, 2015, we received a letter from Strickland informing us that he had

not been getting his mail timely because, according to him, we had been sending his

mail to the wrong prison unit, and he did not receive the June 3, 2015 letter until June
23, 2015. Strickland stated that he had not been at the Estelle Unit, where we had been

sending his mail, since January and wanted more time to “get my briefs together.”

        We consider the June 26, 2015 letter to be a motion for rehearing for each appeal.

Strickland’s notices of appeal were filed in December of 2014. He filed docketing

statements in January of 2015 and did not inform us at that time, or any time in the six

months since then, that his address had changed. In fact, we have not heard from

Strickland at all until now. It is his burden as a party to keep us informed of where he

resides. He failed in carrying out that burden. Further, Strickland has had since April

24, 2015, to “get [his] briefs together.” This Court having an inaccurate address did not

prevent Strickland from timely filing his briefs or timely filing a motion to extend the

time to file his briefs.

        We will not rule on Strickland’s motion for rehearing at this time. Strickland has

35 days in which to file his briefs at which time we will also consider the motion for

rehearing.

                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed July 9, 2015




Strickland v. State                                                                 Page 2